Exhibit 10.5

REVOLVING LOAN COMMITMENT AGREEMENT

CITICORP NORTH AMERICA, INC.

May 30, 2006

Strategic Hotel Funding, L.L.C.

77 West Wacker Drive

Suite 4600

Chicago, Illinois 60601

Re: Additional Revolving Loan Commitment

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 9, 2005 (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”), between Strategic Hotel Funding, L.L.C.
(the “Borrower” or “you”), Deutsche Bank Trust Company Americas (“DBTCA”), as
the administrative agent (in such capacity, the “Administrative Agent”) and the
various financial institutions as are or may become parties thereto as lenders
(together with DBTCA, collectively the “Lenders” and individually, a “Lender”).
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.

The undersigned Citicorp North America, Inc. (the “Additional Revolving Loan
Lender”) party to this letter agreement (this “Agreement”) hereby agrees to
provide the Additional Revolving Loan Commitment in the amount set forth
opposite its name on Annex I attached hereto (its “Additional Revolving Loan
Commitment”). The Additional Revolving Loan Commitment provided pursuant to this
Agreement shall (x) be subject to the terms and conditions set forth in the
Credit Agreement, including Section 2.8 thereof and (y) upon the effectiveness
of this Agreement, increase the Revolving Loan Commitment of the respective
Additional Revolving Loan Lender under the Credit Agreement as contemplated by
Section 2.8 of the Credit Agreement and the definition of Additional Revolving
Loan Commitment.

The Additional Revolving Loan Lender and the Borrower acknowledge and agree
that, with respect to the Additional Revolving Loan Commitment provided by the
Additional Revolving Loan Lender pursuant to this Agreement, the Additional
Revolving Loan Lender shall receive a fee equal to that amount set forth
opposite its name on Annex I attached hereto, which fee shall be due and payable
to the Additional Revolving Loan Lender on the effective date of this Agreement.



--------------------------------------------------------------------------------

The Additional Revolving Loan Lender (i) confirms that it is (I) a parent
company and/or an affiliate of a Lender which is at least 50% owned by such
Lender or its parent company, or (II) in the event the Additional Revolving Loan
Lender is a fund that invests in bank loans, a fund that invests in bank loans
and is managed by the same investment advisor of a Lender or by an affiliate of
such investment advisor or (III) an Eligible Assignee under Section 10.9 of the
Credit Agreement, (ii) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Credit Agreement,
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender, and (vi) to the extent
legally entitled to do so, attaches the forms described in Section 10.9 of the
Credit Agreement.

Borrower acknowledges and agrees that all Obligations with respect to Additional
Revolving Loan Commitments shall be fully guaranteed pursuant to the Guaranty in
accordance with the terms and provisions thereof.

The effective date of this Agreement shall be the date on which (i) the parties
hereto have executed a counterpart of this Agreement and delivered same to the
Administrative Agent, (ii) all fees and expenses required to be paid in
connection herewith have been paid, (iii) the satisfaction of the conditions in
Section 2.8 of the Credit Agreement and (iv) the other conditions precedent set
forth in Annex II hereto (which shall be consistent with the requirements of
Section 2.8 of the Credit Agreement and the Additional Loan Commitment
Requirements) have been satisfied, which date shall be no later than the date
hereof.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of the same to us before the close of
business on the date hereof. If you do not so accept this Agreement by such
time, our Additional Revolving Loan Commitments set forth in this Agreement
shall be deemed cancelled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts or by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Loan Documents pursuant to Section 10.1 of the Credit Agreement.

*                     *                     *



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

Very truly yours, CITICORP NORTH AMERICA, INC By  

/s/ Niraj Shah

Name: Niraj Shah Title: Vice President LIBO OFFICE, DOMESTIC LENDING OFFICE
AND NOTICE ADDRESS: Citicorp North America, Inc. 2 Penns Way, 1st Floor New
Castle DE 19720

Very truly yours, Attention:   Jessica Zimmers, Loan Specialist Telephone:  
302-894-6052 Facsimile:   212-994-0849 Email:   Jesssica.Zimmers@citigroup.com

Agreed and Accepted

this 30th day of May, 2006:

STRATEGIC HOTEL FUNDING, L.L.C.

 

By:  

/s/ Ryan M. Bowie

  Name: Ryan M. Bowie   Title: Assistant Treasurer

DEUTSCHE BANK TRUST COMPANY AMERICAS,

    as Administrative Agent

 

By:  

/s/ George R. Reynolds

  Name: George R. Reynolds   Title: Vice President

 

By:  

/s/ James Rolison

  Name: James Rolison   Title: Director



--------------------------------------------------------------------------------

ANNEX I

 

Name of Additional

Revolving Loan Lender

 

Amount of Additional

Revolving Loan Commitment

 

Upfront Fee

Citicorp North America, Inc.

  $ 25,000,000.00   20 basis points



--------------------------------------------------------------------------------

Conditions Precedent

Payment of Administrative Agent’s fees and expenses

Payment of upfront fee to Additional Revolving Loan Lender

Legal opinion of Borrower’s counsel